                                                                                    p        1     L        IH   In)
                    IN THE UNITED              STATES DISTRICT        COURT
                   FOR THE          EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division
                                                                                    r        AU8 - 2 S)I9
                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                              RICHMOND. VA
UNITED STATES OF AMERICA,


V.                                                           Criminal No.           3:05CR214


DAVID ACEVEDO,


       Petitioner,


                                    MEMORANDUM OPINION


       David Acevedo,           a    federal        inmate   proceeding         with        counsel,

filed this 28 U.S.C.         § 2255 Motion             («§ 2255 Motion,"            ECF No.        124)

arguing that his conviction and sentence are invalid under Johnson

V.   United States,       135 S.      Ct.      2551   (2015).     The Government filed a

Motion to Dismiss the § 2255 Motion contending that it is barred

by   the   relevant       statute         of       limitations.       (ECF    No.       130.)          As

discussed below, the Court finds that Acevedo's Johnson claim lacks

merit and may be dismissed on that ground.


                    I.      FACTUAL AND             PROCEDURAL HISTORY


       A   grand   jury     returned           a     three-count      Indictment            charging

Acevedo with interference with commerce by threats and violence

and aiding and abetting that offense,                        in violation of 18 U.S.C.

§§ 1951(a) and 2         C'Hobbs Act robbery")               (Count One), use and carry

of a   firearm during and in relation to the crime of violence as

alleged    in   Count     One       and   aiding      and abetting           that   offense,           in

violation    of    18    U.S.C.       §§ 924 (c) (1) (A)        and   2   (Count        Two);      and,

stealing firearms from a licensed firearms dealer, in violation of
